Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a composition comprising all of the cumulative limitations of Claims 1 and 17.  More specifically, the prior art of record do not teach a composition comprising a plurality of high-surface area, open ended carbon nanotubes with the claimed ranges of BET surface area of 1000 to 2000 m2/g and 800 to 2000 m2/g, respectively, “wherein the plurality of high-surface area nanotubes are single-wall nanotubes” and “wherein the oxidized high-surface area carbon nanotubes have an interior surface oxidized species content which is less than the exterior surface oxidized content” as required in Claim 17.
The closest prior art includes:
Bosnyak et al (US 2013/0344396 hereinafter Bosnyak ‘396) which discloses a composition comprising a plurality of discrete oxidized carbon nanotubes wherein at least a portion of the carbon nanotubes are open-ended (see [0019] and [0035]); wherein the plurality of carbon nanotubes are single-wall; and where the composition comprises discrete or alternatively termed exfoliated carbon nanotubes (i.e. carbon nanotubes having increased surface area over bundled nanotubes). 
Bosnyak ‘396 does not disclose carbon nanotubes where the BET surface area is from 1000 m2/g to about 2000 m2/g as required by Claim 1 and of about 800 to about 2000 m2/g as required by Claim 17.  Bosnyak ‘396 also does not disclose the carbon nanotubes having an interior surface oxidized species content which is less than the exterior surface oxidized species content.
Further regarding BET surface area, Applicant has previously supplemented the arguments with a Declaration filed on 6/6/2022 by Dr. Bosnyak who is a named inventor of (US 2013/0344396) that the nanotubes produced using the exfoliation methods of (US 2013/0344396) would be expected to have a BET surface area much lower than that claimed in the instant application.  Dr. Bosnyak further confirms that in review of experimental records the nanotubes according to (US 2013/0344396) exhibit a BET surface area of 211.2 m2/g which the Office notes contrasts with the range of about 1000 m2/g to about 2000 m2/g as required by Claim 1 and of about 800 to about 2000 m2/g as required by Claim 17.  The Office has no fair reason to disbelieve Applicant’s Declaration and the assertion that Bosnyak ‘396 does not teach or suggest the claimed surface area.

Brozena et al (Outer Wall Selectively Oxidized, Water-Soluble Double-Walled Carbon Nanotubes, J. Am. Chem. Soc. (2010), 132, 3932-38).  Brozena discloses double-wall carbon nanotubes having selectively oxidized outer wall to retain the electrical conductivity of thin films comprising the carbon nanotubes (see Page 3933, ¶3).  However, Applicant argued persuasively in the Remarks filed 4/19/2022 that Brozena teaches away from single-wall carbon nanotube s since the outer wall selectivity retains the electrical conductivity by efficient inner-wall pathways that are absent in single wall nanotube films.

Bosnyak et al (US 2015/0238476 hereinafter Bosnyak ‘476) teaches a plurality of functionalized discrete open ended single-wall, double-wall, or multi-wall carbon nanotubes comprising oxidized species on the surface (see [0033-0034]).  Bosnyak ‘476 does not teach a composition comprising discrete “high-surface area” single wall carbon nanotubes having BET surface area from 1000 m2/g to about 2000 m2/g as required by Claim 1 and of about 800 to about 2000 m2/g as required by Claim 17.  Bosnyak ‘476 also does not disclose the composition wherein the oxidized high-surface area carbon nanotubes have an interior surface oxidized species content which is less than the exterior surface oxidized content.

Bosnyak et al (US 2014/0275286 hereinafter Bosnyak ‘286) discloses a composition comprising a plurality of discrete, open-ended, and single-walled carbon nanotubes having oxidized species on the surface (see [0042-0043]).  Bosnyak ‘286 does not teach a composition comprising discrete high-surface area single wall carbon nanotubes with the BET surface area ranges as required by Claims 1 and 17 and wherein the oxidized high-surface area carbon nanotubes have an interior surface oxidized species content which is less than the exterior surface oxidized content as required by Claims 1 and 17.

	Thus, it clear that Bosnyak ‘396, Brozena, Bosnyak ‘476, and Bosnyak ‘286 either alone or in combination do not teach or fairly suggest the composition of Claim 1 and 17.

	Furthermore, Applicant’s amendment on 8/2/2022 have overcome the rejection over 35 USC 112(b).

	Therefore, the claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/2/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732